HOBSON, Acting Chief Judge.
Petitioners filed their petition for writ of certiorari or, in the alternative, notice of appeal from an order denying a motion for summary judgment in an action at law. It is well settled that an order denying a motion for summary judgment is not reviewable by common law certiorari. Pull-
man Company v. Fleishel, 101 So.2d 188 . (Fla. DCA 1st 1958).
The order denying the motion for summary judgment is not a final order and is, therefore, not appealable.
The petition for writ of certiorari is denied and the appeal dismissed.
BOARDMAN and SCHEB, JJ., concur.